Progress made on resettling Guantánamo detainees and on closing Guantánamo (debate)
The next item is the Council and Commission statements on progress made on resettling Guantánamo detainees and on closing Guantánamo.
Madam President, as you know, the European Union welcomed the promise made by President Obama to close the Guantánamo detention centre. He made the promise in his inauguration speech, and this was later endorsed by a joint declaration of the European Union and its Member States with the United States on 15 June last year.
We are in favour of the law being applied and human rights being respected at all times, and in this declaration, the United States of course agreed. This therefore seemed to be incompatible with maintaining the Guantánamo detention centre, which had also become one of the pretexts for propaganda most frequently used by al-Qaeda.
It is true that the timescale that was planned for closing it - one year - has now passed. It is true, however, that there are difficulties, and we can give some examples, such as former prisoners in Yemen not being able to return there immediately. We are also finding that this issue is very controversial in the United States, although we welcome the fact that President Obama is persevering with his intention to close Guantánamo despite the strong opposition that he is facing in Congress, not only among the Republicans but also among the Democrats.
However, in any case, some prisoners have now left Guantánamo and are going to be tried in ordinary US courts, such as, for example, Khalid Sheikh Mohammed, the alleged brains behind the 11 September attacks, despite the concern that this generated in the United States.
We have therefore always been clear about our position in our contacts with the United States as well as recently, in the visit to Brussels by the United States' special envoy on this issue, Daniel Fried, who was formerly responsible for relations between the United States and the European Union and who is now responsible for managing the closure of Guantánamo. During his visit to Brussels, and in the context of the human rights dialogue that the European Union regularly holds with the United States, concern was expressed by the European Union about the use of the so-called military commissions and prolonged detention without trial, and naturally, we expressed our opposition to the death penalty. These are very clear, firm positions that the European Union has maintained, is maintaining and will continue to maintain in its relations with the United States.
I imagine that in relations between members of the parliaments, in the transatlantic dialogue between legislators, you will also have had opportunities to uphold the same principles.
I believe that the European Union has fulfilled its agreement with the United States, an agreement that was set out in the joint declaration that I mentioned earlier. There are Member States that have already agreed to receive people who have been or are prisoners in Guantánamo, and the number that we can handle at the moment, among the European countries who have quantified the number of prisoners, along with Switzerland, which is a partner of the European Union in the Schengen area, is around 16.
In any case, you will also be aware that the decision as to whether or not to accept a prisoner from Guantánamo is naturally up to the Member States. The mechanism agreed by the Home Affairs Ministers of the European Union was the realisation of this desire to help the United States. We have always said that we wanted the Guantánamo prison to be closed, as it was clearly contrary to the most fundamental human rights. The European Union therefore needs to help to make this possible, as far as we can and in accordance with the decisions taken - I repeat - by each Member State individually and sovereignly regarding the possibility of receiving these prisoners. We can say that there were 242 prisoners in the detention centre when President Obama came to power, and that 44 of them have left the prison.
The existence of this detention centre is a serious problem, of course, for transatlantic relations. The joint declaration on the closure of the centre was made on the understanding that something similar would not happen in the future. This is, of course, the intention of the United States Government, and the position of the European Union has undoubtedly contributed to changing the position of the United States and its prison policy in relation to Guantánamo.
As we have said, we also want - and this is also part of the joint declaration by the European Union and the United States - to explore the possibility of establishing and agreeing a set of principles between the European Union and the United States of America that can be a common point of reference in the context of our effort to combat terrorism, which is also part of the joint declaration.
In the European Union, we have a strong desire for the Guantánamo Bay detention centre to be permanently closed, and we welcome the fact that President Obama is persisting in his commitment to do so.
Member of the Commission. - Madam President, the European Union, including the European Commission, has consistently called for the closure of the Guantánamo Bay detention facility. As already mentioned by the Minister, the European Union established a two-tier framework to support the closure of Guantánamo, firstly through the Justice and Home Affairs Council conclusion of 4 June 2009 and the annexed information exchange mechanism and, secondly, through the Joint Statement of the European Union and its Member States and the United States of America on the Closure of the Guantánamo Bay Detention Facility and Future Counter-Terrorism Cooperation of 15 June 2009.
The Council conclusions and the joint statement clearly state that the decisions on the reception of former detainees and the determination of their legal status fall within the sole responsibility and competence of a receiving EU Member State or Schengen-associated country. Former detainees received under this scheme may have access to rehabilitation measures in the EU Member States under the applicable national laws.
In the context of the abovementioned statement on the closure of Guantánamo, on 16 June 2009 the President of the Council wrote to the co-chair of the US Detention Policy Task Force. In this letter, the European Union put forward a non-paper with principles of international law relevant to the fight against terrorism. It includes unequivocal statements on due process guarantees, such as access to court to challenge arrest, detention and transfer, as well as on the prohibition of torture. They have been discussed in detail in the dialogue on counter-terrorism and international law.
The Commission considers these guarantees to be important to this dialogue, as they contribute to a better understanding of how the fight against terrorism should respect the rule of law and international law, including international human rights law, international refugee law and international humanitarian law. As already mentioned, the European Union opposes the death penalty and has intervened in individual cases with third countries, including the United States, to prevent it from being carried out. The Commission will consider appropriate steps in case the death penalty is imposed on a former Guantánamo detainee tried by a US court or military commission. The European Commission appreciates the steps taken so far by President Obama to close Guantánamo and hopes to see further progress on this in the future.
Madam President, Mr López Garrido, Commissioner, I would first of all like to point out that the European Parliament has expressed its opinion on the situation of the prisoners in Guantánamo on various occasions through various resolutions.
In his inauguration speech, President Obama said that he was making a commitment to close the Guantánamo detention centre within a year. This deadline passed on 22 January and the fact that it has not been closed is proof that often in politics it is easier to make promises than to keep them.
Also, as the representative of the Presidency-in-Office of the Council said, President Obama's personal representative has visited the European Union, met with our President and with several Member States and asked for our cooperation, which has to be offered on the basis of a series of premises mentioned by the Commissioner. One of these is that this is a problem created by the previous government of the United States, and that the European Union has to cooperate, but on the basis of certain requirements, in particular, the security of our Member States.
In this respect, I would like to recall the decision made by some Member States, including the one that currently holds the Presidency of the Council, my own country. I would like to ask the representative of the Spanish Presidency if he is thinking of taking any additional measures to try to harmonise the response of the Member States to the problems that have arisen in Yemen in particular, or whether he is intending to leave this decision to the individual and sovereign context of each Member State, as decided by the Ministers for Justice and Home Affairs.
One final question, Madam President: it is indeed true that 100 out of the 190 or so prisoners that remain have been sent to their countries of origin or to third countries, and that 40 are going to be subject to the jurisdiction of the United States courts. There are, however, still 50 that are not going to be released because there is not sufficient proof to take them into custody but the risk that they actually pose has forced the United States Government to decide that they should not be released. I would like to ask the Commission and the Council what they think about the situation of these 50 people who are not going to be subject to the jurisdiction of the United States courts.
Guantánamo is a creation of the Bush Administration but it would not have been possible without the help of European allies and without the silence of the European Union. Hence it falls to the Union to act in accordance with its values and interests, doing everything it can to close this sordid chapter of our history.
The image of the EU in the world, the transatlantic relationship, the fight against terrorism and freedom of movement within the Schengen Area all mean that the request to receive prisoners from Guantánamo merits a collective and consistent European response. However, this response has been late in coming and is limited to bilateral understandings between the United States and some Member States.
It is shocking that large countries that were accomplices of Bush in the extraordinary renditions, in the secret prisons and in Guantánamo, such as Germany, the UK, Italy, Poland and Romania, should shirk their responsibilities by ignoring the appeals of the Obama Administration. This is a topic for the common foreign and security policy, which should be dealt with by the Ministers for Foreign Affairs of the European Union, in view of Article 24 of the Treaty of Lisbon, and it must be based on mutual political solidarity among the Member States.
It falls to the High Representative, now equipped with the power of initiative, under Article 30 of the treaty, to propose and lead a true European strategy to assist in the closing of Guantánamo as quickly as possible, ensuring the necessary support for the individual recovery and social reintegration of released persons, including their right to family reunification.
I must welcome the contribution of my own country, Portugal, as the first to offer this assistance to the Obama Administration, for urging its other European partners to do the same, and for already welcoming persons who have unjustly suffered years of captivity in Guantánamo.
on behalf of the ALDE Group. - Madam President, some European governments actively participated in illegal rendition, torture and illegal detention. Others gave background support. Others pretended not to see. So it was not something that just happened 'over there'. That is one of the reasons we have kept our continuing interests.
Of course, MEPs spent many years calling for the closure of Guantánamo, so we warmly welcome the announcement by President Obama and we understand the difficulties in unravelling the mess left by George Bush. However, it is extremely frustrating that nearly 200 men remain there. We also fully welcome the federal trials for people like Khalid Sheikh Mohammed, but why did it not happen eight years ago? The best response to the terrorists is criminal convictions.
We will continue to push EU governments to take more detainees for resettlement, both out of transatlantic solidarity and out of guilt at their own complicity, and we will resist Chinese threats regarding the Uighurs. It does not help that the United States is unable to settle any of the 17 Uighurs in US territory.
My own constituent, Shaker Aamer, a legal UK resident whose family of a British wife and four British children live in Battersea in London, is still, after eight years, marooned in legal limbo in Guantánamo. He appears to be the victim of pass-the-parcel, whereby the US and UK governments may be colluding to bundle him off to his home country Saudi Arabia. He is a direct witness to his own and others' torture, not only by the US but by UK secret agents. This would be very convenient in preventing his testimony before UK courts.
We do, as I say, welcome the efforts to close Guantánamo, but we oppose military commissions and other continuing abuses. Europe must do more as well.
Madam President, Mr López Garrido, the US High Representatives you mentioned also met us Members of the European Parliament when they visited Brussels recently.
Parliament may, of course, be in a key position to encourage Member States to try and establish a common policy with regard to closing Guantánamo. It is very obvious that Guantánamo is still a glaring symbol of injustice and that its closure is in the interests of the European Union.
We expressed the opinion which the European Parliament also stated in its resolution in February last year. We also told them that we did not just want to talk about where to place the Guantánamo detainees, but that at the same time, we also wanted to discuss with the United States the notion that their policy on the care of the prisoners and their penal code needed to be reformed comprehensively in order for it to comply with the principles of the rule of law.
Mr López Garrido, Commissioner, I would hope that you will take this seriously and discuss these matters with the US representatives in the dialogues you mentioned.
Finally, I want to say how important it is for the European Union to render an account of its own involvement in these secret arrests and detention centres. I would like to refer to the important work done by my colleague, Mr Coelho, in the previous parliamentary term. We must continue this work because, to this day, the European Union has still not explained in any way what the role of its Member States was in these secret arrests and detention centres on EU territory.
Madam President, in reference to the statement of my respected fellow Member who spoke before me, I would like to stress that, in fact, there is no firm evidence and there are no specific facts concerning the existence of CIA detention centres and prisons in some European countries, at least, not in Poland. Once again, in the course of the last few years, we are talking about Guantánamo in the European Parliament. I would like to point out that we have also talked about this during Barack Obama's Presidency, and so it seems this problem is not something we can attribute exclusively to the dreadful and evil administration of George Bush junior. It appears this is something more complicated. I say this because the representative of the Council and the Spanish Presidency said that, in fact, the Americans still have not done everything they promised.
Finally, I would just like to add that it is very good that the European Union is speaking out on matters concerning citizens' freedoms. However, let us also remember the victims - those who are the victims of terrorists.
Mr Czarnecki, will you accept a question from Mrs Hautala?
(PL) Madam President, I was referring to the statement of the respected fellow Member of the Group of the Greens/European Free Alliance who spoke before me.
(FI) Madam President, Mr Czarnecki perhaps does not know that on 22 December 2009, a European government admitted for the first time that there had been such a secret detention centre on its own territory. This happened when a Lithuanian parliamentary committee stated that a CIA prison of this sort had operated in Lithuania in the war against terrorism.
I am happy to note that the Lithuanian Government has acted robustly in response to this revelation.
Madam President, I thank the honourable Member for this remark, but I would like to inform her that I am a representative of Poland, not Lithuania.
Madam President, ladies and gentlemen, I expressly welcome the fact that the European Parliament is once again debating the subject of the immediate closure of the prison of torture in Guantánamo Bay, and I endorse the words and standpoints of all my fellow Members who have called for decisive action by the European Union and the Member States.
In reality, it is a transatlantic cooperation problem. Almost 800 people from over forty countries have been detained there in disregard of the Geneva Convention - without charge, without a lawyer and without a trial. There are numerous reports of the murder and of the most dreadful abuse and humiliation of the detainees. The fact that most Member States of the European Union have, up to now, shied away from declaring their willingness as third countries to receive detainees from Guantánamo Bay is, is, in my opinion, a disgrace and quite deplorable, and I call on the Commission to immediately bring this issue before the Council once again, including the subject of the discovery of the part played by European countries in the illegal detention of prisoners there.
I will perhaps finish with one last thought: the use of Guantánamo Bay as a torture prison constitutes a clear violation of the original lease agreement, and Baroness Ashton and the other Members of the Commission responsible for foreign policy should perhaps join with me in calling on the US Government to draw a symbolic line under this disgraceful chapter and give Guantánamo back to Cuba.
on behalf of the EFD Group. - Madam President, I come from the West Midlands, the home of the so-called 'Tipton Taliban', who were detained at Guantánamo. As a UKIP MEP, I must agree that seizure and deportation of people from one country to be tried in another, without judicial oversight, and to face foreign imprisonment, is an alien process. It is an affront to liberty, democracy, accountability and natural human rights.
I can give you a list of British citizens who have been forced into imprisonment in this way, into squalid and unfit jails, not at the hands of the CIA and its rendition programme, but at the hands of the EU Member States under the European arrest warrant which this House created. It was made in the EU. So, before you condemn the USA, look in the mirror and see your own hypocrisy.
(DE) Madam President, the closure of Guantánamo is surely a sign that the US has to concede that it has violated human rights, including for the purpose of the fight against terrorism, and that it wants to put an end to it. I therefore welcome this step. Slovakia, Italy and other Member States have declared their willingness to accept detainees. In my opinion, that needs to be discussed at European level, as former prisoners could end up in any Member State as a result of the Schengen Agreement. In essence, however, we first need to clarify three points.
Firstly - and this is neither disgraceful nor deplorable, Mr Scholz - the security risk for the host country needs to be clarified. Any specific relation of the detainee to the Member State in question must also be examined. Finally and fundamentally, it should first be clarified conclusively why the prisoners in question cannot also be accommodated in the United States.
(PT) Mr López Garrido, Commissioner, Guantánamo was one of the biggest mistakes of the Bush Administration. It violated international conventions, such as the Convention against Torture and Other Cruel, Inhuman and Degrading Treatment or Punishment and the Convention against Enforced Disappearance, and it permitted arbitrary treatment, disrespect for human rights, the imprisonment of innocent people and torture.
President Obama was entirely correct when he declared that it was essential to close Guantánamo in order to give back to the United States of America the moral authority which it lost by the use of extra-judicial instruments in the fight against terrorism. President Obama made the decision on his first day in the White House to suspend the trials before military tribunals and to announce the closure of the Guantánamo base. His task has not been easy, especially in view of the lack of cooperation on the part of the US Congress.
In this European Parliament, we have always been divided with respect to the transatlantic strategy, but we obtained a broad consensus against the prison of shame. In the Council, deeply divided by the issue of the Iraq war, it was possible for all the Ministers for Foreign Affairs to be unanimous in demanding the closure of Guantánamo. As Mr Salafranca Sánchez-Neyra has already said, several Member States have agreed to receive ex-prisoners into their territories: France, Portugal, Ireland, Belgium, the UK, Italy and Hungary. The decision whether or not to receive prisoners from Guantánamo is a decision exclusively for each of the Member States, but it should be taken on the basis of European coordination. In a Europe without borders and with freedom of movement, information needs to be shared among the Member States.
Mr López Garrido, Commissioner, in expressing my concern at the delay in the situation in America, I should like to ask: what, in your opinion, might the European Union still do to assist? What is it that we are not doing but could still do? And what, in your opinion, is currently impeding or rendering it more difficult for the European Union to give this help?
(ES) Madam President, Guantánamo was a legal and humanitarian aberration, perhaps the most visible example of the Bush Administration's unilateral concept of international society and international relations, with complete contempt for international law. There was a great deal to repair following the Bush disaster, and President Obama is repairing it.
He started off on the right foot a year ago when he announced the closure of Guantánamo as one of his first decisions, a brave decision with which to restore the legitimacy of the United States in the world, and also a gesture towards the Muslim community. However, the self-imposed deadline of 22 January for the closure of Guantánamo has passed and there are still 192 prisoners.
If the European Union governments really want to establish a genuine strategic relationship, they must support President Obama's decision, and the best way to do so is to accept prisoners or detainees from Guantánamo. Spain and other European Union countries are doing this on the basis of the joint declaration of 15 June which has been mentioned and which established a shared framework for receiving detainees.
However, although technically these are unilateral, sovereign decisions to be made by each Member State, it should be joint action by the European Union to demonstrate its support for a shared European Union decision that Parliament has demanded on several occasions, especially the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
This concerns 50 prisoners: those declared to be suitable for release. This is a figure that should be manageable for the 27. In addition to the existing mechanisms for exchanging information between the Member States and the countries that are members of the Schengen area that are taking part in receiving prisoners, we need to have an exchange of information and experiences on suitable practices for socially integrating the former detainees.
(SL) First of all, I should like to thank the representatives of both the Council and the Commission for their proactive stance on Guantánamo. Guantánamo has been an anomaly and a disgrace since day one, since the day this prison opened. Its opening could perhaps be more easily understood in the wake of the shocking attacks of 11 September, but years have passed since. Yet, the disgrace of Guantánamo continues and, in fact, all of us who believe in the values of Western civilisation, such as respect for human rights and the rule of law, continue to feel ashamed of it.
This morning, I chanced upon a website of a government organisation called Joint Task Force Guantánamo. You would laugh, if their description of the situation in Guantánamo were not so sad: it is described as a five-star hotel and as a place with all the comforts you could need. It is high time we called on Mr Obama to close down this disgrace and spare us the reproach of such hypocrisy.
(FR) Madam President, I, too, hope that everything is done at European level to encourage the Member States to assume their responsibilities and accommodate those Guantánamo detainees who have been proven innocent. They are victims and must be accommodated safely on European soil.
Everyone knows, however, that the closure of Guantánamo will not stop questions being asked about human rights and counterterrorism, either in the United States or in Europe. In the United States, as you said, the antiterrorism law still permits unlimited pre-trial detention and trials before military courts. In Europe, well, the Guantánamo prisoners did not just fall out of the sky. I genuinely believe that there has been a failure to shed light on this subject.
Mrs Hautala rightly spoke of the parliamentary investigation concluded on 22 December by Lithuania. It should be praised to the skies. It is exemplary. It must serve as an example. Conclusions were not drawn from these illegal practices on European soil, and I believe that that is the job of the European Commission; that is the job of the Council.
We must draw every possible conclusion from the illegal practices which took place and which led to the opening of Guantánamo, a decision in which the Member States were fully complicit.
(FR) Madam President, first of all, we learnt very recently that the Guantánamo detention centre will close not in 2010, as scheduled, but in 2013 - in other words, at the end of President Obama's term of office. Although that closure is taking longer than planned, we can still be glad that it is under way, because it could have also been stopped. It is a response to a wish expressed by Europe. Indeed, we cannot, on the one hand, criticise the United States for years about the Guantánamo centre and, on the other, fail to show much will or ambition on our side in order to help it solve this problem.
A short time ago, I met the Attorney General of the United States, Eric Holder, who explained the scale of the task to me, but who also made me aware of the desire and the will of the United States to benefit from the European Member States' support. This support would entail helping it to close that detention centre by accommodating some of the detainees in Europe. We must therefore help the United States, as part of a coordinated effort, to turn the page on an institution that we Europeans have been opposing for many years.
(SK) Why should the European Union have to put up with the consequences of American policies? It would be simpler to call for America and its President, who is fulfilling his pre-election promise - in which many leading politicians publicly support him, by the way - to sort out this large and unwelcome problem itself. However, the European Union has much in common with this. Terrorists have also threatened and attacked the EU and continue to threaten the entire world, of which the EU is an integral part. Have we already forgotten the London underground, Germany, Holland, Spain and the dozens of foiled terrorist attempts? We are therefore in this together with America. It affects all of us.
Our attention should rather at this stage be focused especially on the prevention and elimination of negative effects on these people, putting all possible efforts into assisting these people in their social reintegration, so that they can get back to normal life and lead a decent civilian life with the families.
(ES) Madam President, I would like to emphasise the point raised recently by Mrs Flautre. It is very important that we help President Obama to close Guantánamo. We have been asking for this for a long time, and it is essential that in the European Union, we also have the necessary support to receive all of the people that the Obama Administration is currently asking us to receive.
This should not, however, cause us to forget that this prison also existed to a large extent because it was encouraged by Europe. We therefore have an historical responsibility that we cannot, under any circumstances, conceal. We need to help to close Guantánamo because it is also essential that we assume our responsibility as Europeans, because this is a European responsibility.
For a long time, Europe has looked the other way, for example, in the case of aircraft. When he was the Portuguese Prime Minister, the current President of the European Commission authorised and allowed flights to pass above Portuguese territory en route to Guantánamo. Ladies and gentlemen of the Council and the Commission, this historical responsibility cannot be allowed under any circumstances.
(EL) Madam President, we quite rightly all agree to give practical support to the decision by the United States of America to close the Guantánamo detention centre and, of course, we are urging the Member States of the Union to accept detainees.
It is commonly accepted that Guantánamo was a mistake on the part of the United States of America in their endeavour to fight terrorism. However, we must ensure that similar errors are not repeated in future, especially not in Europe. Unfortunately, however, the report to be tabled shortly before the UN Human Rights Council, in March 2010, raises serious suspicions about the practice of the secret detention of suspects in the Member States of the European Union such as Great Britain, Romania and Poland.
We cannot condemn such conduct and say that they are right to close Guantánamo, on the one hand, and tolerate similar conduct, which we perhaps believe does not constitute such a serious problem, on the other. We all need to face up to our responsibilities.
(PL) Madam President, I would like to start with what the previous speaker said here. For you said most categorically, Mr Papanikolaou, that illegal prisons existed in Europe, including in Poland and Rumania. Speaking as a Pole, I want to state clearly that there is no firm evidence that such prisons existed in Poland. That is my first comment. Now my second comment: I do not think there is any dispute among us, in this Chamber, about whether Guantánamo should cease to exist. However, it is very easy to see that closing down Guantánamo is going to be a very complicated process, and that no one wants to help with this. We have to ask what can be done about this. Well, I would like to ask the following question: have any changes been made in terms of the techniques used to house and interrogate prisoners? For many methods have been used there - from submerging prisoners' heads in water to depriving them of sleep for many nights. Are we certain these inhumane techniques are now no longer used there?
(HU) I am pleased that my fellow Members are so outraged about the heavy-handed infringements of human rights taking place in Guantánamo in the name of combating terrorism. I can take this outrage seriously, however, only if you finally make a commitment, in response to my numerous statements to this effect, to examine the matter of the Guantánamo that exists right here within the EU, in Hungary. I repeat, for the umpteenth time, that in Hungary, there are twelve individuals belonging to the political opposition who have been in pre-trial detention for nearly a year on charges of terrorism, and who are kept in the same conditions and whose criminal procedural rights are being infringed just as much as those of the prisoners at Guantánamo. I would ask that my fellow Members kindly indicate with a show of hands who among you is willing to take this case seriously and take part in a detailed investigation. I am waiting for the show of hands by Madam President and my fellow Members.
Madam President, I would like to discuss two very specific matters that have been mentioned: one by Mr Salafranca and another by Mr Scholz.
The first matter is Yemen. With regard to Yemen, I do not have any evidence that a specific decision has been made or is to be made connecting Yemen with prisoners that come from there and are in Guantánamo. The situation in Yemen was the subject of conclusions of the first Foreign Affairs Council meeting in the history of the Union. There has only been one ordinary Foreign Affairs Council meeting, on 25 January, and there was a conclusion inviting Yemen to conduct a programme of major political reforms, but no reference was made to the issue of Guantánamo. We do, of course, support these conclusions, as well as the conference that was held in London on 27 January.
With regard to an allusion made by Mr Scholz to the Guantánamo Bay situation and the possibility of its territorial status being changed, this is an issue that arises from the international treaty of 1903 between the United States and Cuba. Therefore, it is an entirely bilateral issue between Cuba and the United States.
I believe that there is a general agreement that the Guantánamo prison constitutes a series of serious human rights violations and legal aberrations that cannot be tolerated, that we do not want repeated, and that the European Union has severely criticised. It is for this very reason that we want to work with the President of the United States, who decided to put an end to Guantánamo and to close the prison. Not only this, but he also decided that there would be a review of United States prison policy.
There are therefore strong grounds for Mr Vajgl's comments about the intrinsic need to close this prison due to massive human rights violations, and for other comments that have been made. Moreover, I believe, in any case, that the fact that human rights violations take place in other countries of the world or in Europe does not mean that this situation should not be criticised or that we should not work to ensure that it does not happen again. I am saying this in relation to the speech by Mr Nattrass, because I am of course sure that he agrees that there is nothing in Europe similar to the Guantánamo prison.
The European Union and the United States have worked very thoroughly on this issue. I have mentioned the declaration made on 15 June last year in which the United States and the European Union committed to working for the consolidation of human rights and the fight against terrorism. This concerns the human rights violated in the Guantánamo prison, but also the need for the fight against terrorism to be conducted with absolute respect for freedoms, fundamental rights and legality. It is important for us to be in line with this. I therefore completely agree with what Mr Coelho said about the importance of the European Union contributing to this.
However, we are not only talking about the decision by the United States to close Guantánamo, with all the problems that brings, which I discussed in my first speech. It also has to be recognised that President Obama is genuinely breaking with the past. This means turning over a new leaf, not only with Guantánamo, but with all of the practices that have surrounded it. I think that this is very clear when we look at the measures that President Obama has adopted.
He has put an end to the secret detentions by the CIA, and has ordered that from now on, all United States prisoners be registered with the International Committee of the Red Cross. He has put an end to the 'enhanced' interrogation techniques, also by the CIA. This means that US investigators can no longer use legal opinions on torture and interrogation techniques that arose after 11 September as justification, which of course means turning over a new leaf. There has also been a re-examination of transfer policy to ensure that it is in line with international law.
This is something that we welcome, and we said so in the joint declaration. We welcome the fact that there has been a thorough review of United States policy on detention, transfer, trial, interrogation and the fight against terrorism. We therefore said explicitly in the declaration that we noted the commitment by the United States to reconsider all the issues surrounding security, and to comprehensively review the policies undertaken, thanks to the order signed by President Obama on 22 January 2009.
I believe that this is something that needs to be pointed out. In order to achieve it, we do, of course, need to cooperate, and Mrs Muñiz de Urquiza referred to this very explicitly: to cooperating with the United States. Europe has criticised the prison on many occasions, and Europe needs to cooperate as far as possible, although there are two types of limitation. There is one that affects the United States, which is that ultimately, it is United States legislation and United States sovereignty that is being applied. The other is that the Member States of the European Union also sovereignly decide whether to accept prisoners from Guantánamo.
Of course the Presidency-in-Office of the Council is clearly in favour of cooperation and of encouraging cooperation, while respecting the right to security of every country and every citizen, which is therefore another principle that needs to be taken into account. Therefore, as Mrs Gomes said, we need to promote cooperation between the United States and the European Union, but also cooperation between the Member States of the Union.
We need to cooperate among ourselves on this, we need to have dialogue among ourselves, and part of this dialogue needs to go even further than the specific subject of Guantánamo. This matter has been mentioned in some of the speeches, for example, by Mrs Hautala and Mr Czarnecki: the subject of victims. I think that this is one of the areas of dialogue that we should implement in our relations with the United States. I think that this dialogue regarding the victims of the various terrorist crimes is a matter that needs to be dealt with in the future, but in any case, there is an in-depth dialogue ongoing with the United States on this issue.
I would like to finish by saying that the European Union has a very clear position regarding the issue of Guantánamo in favour of the closure of the prison. The European Union has a very clear position that human rights and fundamental freedoms should not be violated on any grounds, and, of course, in favour of the fight against terrorism and the need to work together with the United States. This is a credible position, given that there has undeniably been a radical change, an obvious radical change from the past, in terms of the counter-terrorism policy of the United States and of President Obama and in terms of a whole series of policies relating to detention, transfer and interrogation. This is the position that we need to strengthen and help to consolidate. The Council's position is therefore one of clear cooperation with the United States in order to achieve what we all want, which is the permanent closure of the Guantánamo prison.
Member of the Commission. - Madam President, first of all, I want to reiterate that we believe that it is in the interests of all of us in the European Union to close the Guantánamo detention centre, and, as I have stated before, the Commission expects further progress on closing Guantánamo in the near future to be made by the American Administration.
As a comment on Mr Scholz's intervention, I would like to underline again that we believe that the prime responsibility for Guantánamo lies with the United States. However, the Commission is of the opinion that we, the European Union, should be as helpful as possible in resolving the issue and some important steps have already been taken by the Obama Administration. They were mentioned by the Minister.
In response to Mr Zemke's question, we should indeed mention that Obama ended the use of enhanced interrogation measures and techniques, and we welcome this step.
In response to Mr Salafranca Sánchez-Neyra's question about the 50 detainees whose fate is not decided yet, we believe that the US Administration will proceed with those 50 cases and they will achieve a state or solution similar to those achieved in the previous ones.
The Commission has not yet received the report of the task force, so we cannot give you any specific clarification, but in general, we believe that we want a due process for all.
Finally, we believe that we should continue to support a coordinated EU approach to the situation, and we will appreciate Parliament's input and efforts in this respect.
The debate is closed.